Citation Nr: 1027734	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 20 percent disabling, to include the 
propriety of a reduction from 50 percent to 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran served on active duty from March 1951 to August 1951 
and from December 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 28, 2010, the Board remanded the Veteran's claim for 
an increased rating for his service-connected bilateral hearing 
loss, to include the propriety of the reduction of the evaluation 
for this disorder from 50 percent to 20 percent.  

2.  On June 25, 2010, the Board was notified by the RO that the 
Veteran had died on April [redacted], 2010.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death on April [redacted], 2010, the Board's 
remand issued on April 28, 2010, addressing the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss, to include the propriety of the reduction of the 
evaluation for this disorder from 50 percent to 20 percent, is a 
nullity and is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2010).  

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).  

In this case, a Board remand was issued on April 28, 2010, 
addressing the Veteran's claim for an increased disability rating 
for his service-connected bilateral hearing loss, to include the 
propriety of the reduction of the evaluation of this disorder 
from 50 percent to 20 percent.  Unfortunately, the Veteran died 
on April [redacted], 2010.  The Board did not receive notification of the 
Veteran's death until June 25, 2010, after the issuance of the 
April 2010 remand.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

As the Veteran died before the April 2010 remand was issued, the 
Board had no jurisdiction to adjudicate the claim.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Therefore, the April 
28, 2010, Board remand must be vacated.  38 C.F.R. § 20.904(a).  
See Landicho, 7 Vet. App. 42.

Furthermore, this appeal on the merits has become moot by virtue 
of the death of the Veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In 
reaching this determination, the Board intimates no opinion as to 
the merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The Board's April 28, 2010, remand addressing the issue of 
entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 20 percent disabling, to include the 
propriety of a reduction from 50 percent to 20 percent, is 
vacated.

The appeal is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


